ALLOWABILITY NOTICE

Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
(claims 1, 11, and 16) In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “…two or more collar supports disposed radially about the circular longitudinally extending portion, each of the two or more collar supports including a protrusion that extends longitudinally which defines a space between the two or more collar supports and the circular longitudinally extending portion, wherein each of the two or more collar supports has a collar support pad, wherein the protrusion of the two or more collar supports extends longitudinally beyond the collar support pad…”
The closest prior art is deemed to be Lam et al. US 5921276. In summary, Lam discloses all the features of the independent claim language, except for the recitation above. At most Lam discloses a collar (radially outward portion of 15) which interacts with a singular support pad (seen as the end portion of 22 which contacts 15). None of the cited references teaches multiple protrusions as claimed, each having a separate collar support pad at a different longitudinal position from the ends of the protrusions.
Newly cited reference WO 02/079678 also discloses most of the claimed features however it too only has a singular support pad similar to Lam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753